Citation Nr: 0217327	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-02 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for the post-operative 
scar and repair of the separated acromial-clavicular joint 
in the left arm, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a full range of motion in the left 
shoulder with abduction and flexion from 0 to 180 degrees 
and external and internal rotation to 90 degrees.  He 
experiences pain with lifting over the shoulder level and is 
occasionally awakened at night with left shoulder pain.

3.  The veteran has degenerative arthritis in the left 
shoulder, but has no significant limitation of his 
activities of daily living.

4.  The veteran has a surgical scar over the left acromial-
clavicular area which is hardly visible.


CONCLUSION OF LAW

The criteria for a disability evaluation higher than 10 
percent for the post-operative scar and repair of a 
separated acromial-clavicular joint in the left arm have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-
4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 
5201, and 5203 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the record 
on appeal and for the reasons expressed immediately below 
finds that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform 
the veteran as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA in a statement of the case dated in 
January 2002.  The Board finds that the information provided 
to the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate his claim 
and advised that VA would assist in obtaining any evidence 
identified by the veteran.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA 
has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  After reviewing the record, the Board finds that 
VA has complied with the VCAA's duty to assist by affording 
the veteran a complete physical examination.  Furthermore, 
the Board notes that the veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of the veteran's claim.  The veteran 
testified before the undersigned member of the Board in July 
2002, and has actively participated in the development of 
his claim on appeal.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

In July 2001, the veteran requested that his left shoulder 
disability be re-evaluated as he had experienced an increase 
in symptoms.  He underwent VA examination in October 2001, 
and related having an occasional ache in his left shoulder 
with overuse and sensitivity to cold and damp weather.  The 
veteran stated that he had experienced an increase in his 
discomfort over the previous six months and was having 
difficulty lifting over twenty pounds and lifting above the 
shoulder level.  He reported that he worked approximately 
twenty hours per week as a bartender and did not require any 
medical treatment on a regular basis for his left shoulder.

Upon examination, the veteran was determined to be right-
handed.  He had a surgical scar over the acromial-clavicular 
area of the left arm that was hardly visible and there was 
no evidence of muscle atrophy.  The veteran was able to 
actively abduct and flex his left shoulder from 0 to 180 
degrees, and externally and internal rotate it to 90 
degrees.  He had a coarse crepitation present on movement, 
complaints of mild tenderness on maximum abduction and 
flexion, and a "painful arc" when moving the left shoulder; 
however, there was no apparent restriction of motion due to 
fatigue, weakness, lack of endurance, or incoordination.  
The supraspinatus tendon was intact and the left shoulder 
joint was stable with no subluxation or dislocation.  Motor, 
sensory, and reflex examination of the left shoulder was 
normal and symmetric with the examination of the right 
shoulder.  X-rays revealed degenerative changes in the left 
shoulder and "hooking" of the distal clavicle.  The examiner 
diagnosed status-post left acromial-clavicular injury and 
degenerative arthritis of the left shoulder.  In summary, 
the examiner opined that the veteran's left shoulder 
disability had not significantly affected his daily living.

In July 2002 the veteran appeared before the undersigned 
member of the Board and testified that he had received 
treatment at VA medical centers periodically since his left 
shoulder injury and surgical repair in 1942, and that he 
used pain medication on an as needed basis.  He stated that 
he experienced pain and weakness in his left shoulder which 
affected his ability to lift above the shoulder level and to 
lift heavy items.  The veteran testified that he was 
occasionally awakened at night by pain in the left shoulder, 
stating that the pain increased when he rolled onto the 
shoulder in his sleep.

The veteran's left shoulder disability has been evaluated 
using the criteria of 38 C.F.R. Section 4.71a, Diagnostic 
Code 5203, which allows for the assignment of disability 
ratings for impairments of the clavicle and scapula.  
Specifically, a 20 percent evaluation is assigned when there 
is evidence of either dislocation or nonunion of the 
clavicle with loose movement in the non-dominant arm; a 10 
percent evaluation is assigned when there is evidence of 
either nonunion without loose movement or malunion of the 
clavicle.

Shoulder disabilities may also be evaluated based upon 
evidence of ankylosis or limitation of motion under 
Diagnostic Codes 5200 and 5201, also found in 38 C.F.R. 
Section 4.71a.  Diagnostic Code 5201 allows for the 
assignment of a 30 percent evaluation when motion in the 
non-dominant arm is limited to 25 degrees from the side; a 
20 percent evaluation is assigned when there is evidence of 
either limitation midway between the side and the shoulder 
level or motion limited to shoulder level.  

Additionally, Diagnostic Code 5003 sets out the criteria for 
evaluating degenerative arthritis which is established by x-
ray findings.  This diagnostic code allows for two methods 
of assigning disability evaluations.  Specifically, the 
disability may be rated on the basis of limitation of motion 
when it is objectively shown using the diagnostic codes 
associated with the specific joint or joints involved, or, 
in the absence of limitation of motion, a 10 percent 
evaluation will be assigned when there is evidence of 
involvement of two or more major joints or two or more minor 
joint groups, and a 20 percent evaluation will be assigned 
when there is evidence of involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic 
codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The 
United States Court of Appeals for Veterans Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, and in accordance with 
38 C.F.R. Section 4.59, which requires consideration of 
painful motion with any form of arthritis, the veteran's 
reports of pain and weakness have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The Board notes at this juncture that scars are rated based 
on limitation of function under 38 C.F.R. Section 4.118, 
Diagnostic Code 7805.  Because the evidence of record shows 
that the veteran has a scar that his hardly visible and 
there are no complaints of functional limitation as a result 
of the scar, the following discussion is limited to 
determining the appropriate evaluation for the veteran's 
disability using the relevant rating criteria for 
musculoskeletal systems as set forth above.

Following a complete review of the evidence as outlined 
above, the Board finds that the veteran has a full range of 
motion in his left shoulder, but experiences pain with 
lifting over twenty pounds and lifting above the shoulder 
level.  He has degenerative arthritis in the left shoulder 
shown on x-ray, but is not functionally limited in his 
activities of daily living as a result of his left shoulder 
disability.  Although the veteran has requested that he be 
assigned a 20 percent evaluation under Diagnostic Code 5201 
based on limitation of motion due to pain, the Board finds 
that the preponderance of the evidence is against such an 
increase because the veteran clearly has a full range of 
motion in the left shoulder and is only occasionally limited 
by pain.  His complaints are that he cannot lift above his 
shoulder, not that he cannot move his arm above shoulder 
level.  Thus, the Board finds that an evaluation under 
Diagnostic Code 5201 is not available for assignment.

A review of Diagnostic Code 5003 in conjunction with the 
evidence of record also results in findings consistent with 
the assignment of a 10 percent disability evaluation.  
Specifically, there is no suggestion that the veteran has 
incapacitating episodes of pain in his left shoulder.  As 
such, even if there were evidence of arthritis in two or 
more joints, a 20 percent evaluation would not be 
appropriate for assignment. 

Therefore, the Board's efforts to determine the most 
favorable disability evaluation available for assignment 
return to Diagnostic Code 5203.  There is no evidence of 
nonunion in the clavicle to warrant a higher evaluation, but 
the criteria for a 10 percent evaluation appear to most 
closely describe the veteran's level of disability.  
Consequently, the Board finds that the currently assigned 10 
percent evaluation accurately reflects the clinical picture 
of the veteran's disability and an increase in evaluation is 
denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 
3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards."

The veteran continues to work on a part-time basis as a 
bartender, which is a profession requiring continued use of 
the shoulder, and he has not identified any specific factors 
which may be considered to be exceptional or unusual in 
light of VA's schedule of ratings.  The veteran has not 
required frequent periods of hospitalization for his 
shoulder disability and he reports only needing treatment 
periodically with the use of pain medication on an as needed 
basis.  Although the Board does not doubt that limitation 
caused by pain and weakness would have an adverse impact on 
employability, loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability."  See also Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the evaluation assigned 
in this decision adequately reflects the clinically 
established impairment experienced by the veteran and his 
request for an increased evaluation is also denied on an 
extra-schedular basis.



ORDER

A disability evaluation higher than 10 percent for the post-
operative scar and repair of a separated acromial-clavicular 
joint in the left arm is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

